SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1218
CA 16-00544
PRESENT: SMITH, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


IN THE MATTER OF JAYSON BULMAHN,
PETITIONER-APPELLANT,

                      V                                             ORDER

NEW YORK STATE OFFICE OF MEDICAID INSPECTOR
GENERAL AND NEW YORK STATE DEPARTMENT OF
HEALTH, RESPONDENTS-RESPONDENTS.


STAMM LAW FIRM, WILLIAMSVILLE (GREGORY STAMM OF COUNSEL), FOR
PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (KATE H. NEPVEU OF
COUNSEL), FOR RESPONDENTS-RESPONDENTS.


     Appeal from a judgment (denominated order) of the Supreme Court,
Erie County (Timothy J. Drury, J.), entered June 26, 2015 in a
proceeding pursuant to CPLR article 78. The judgment denied the
amended petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    December 23, 2016                   Frances E. Cafarell
                                                Clerk of the Court